Citation Nr: 0730191	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  07-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The appellant had service from May 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, that denied the 
benefit sought on appeal.  This case has been advanced on the 
docket.

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002). A copy of the 
transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge as a 
result of a sentence of a general court martial.

2.  The appellant was not insane at the time of the 
commission of the offenses that resulted in his general court 
martial.

3.  The appellant's bad conduct discharge is considered a 
dishonorable discharge for purposes of VA benefits.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 
5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 
3.354 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in May 2005.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's decision, the 
appellant is not prejudiced by the failure to provide him 
that further information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the appellant's appeal.

The basic facts in this case are not in dispute.  The 
appellant enlisted for a period of three years on May 17, 
1967, and would have been eligible for a complete separation 
on May 16, 1970.  In June 1969, after a tour of duty in 
Vietnam and before the expiration of his first term of 
enlistment, the appellant reenlisted for a period of six 
years, and would have been eligible for a complete separation 
in June 1975.  Information from the appellant's service 
records showed that the appellant was absent without leave 
(AWOL) beginning on August 25, 1969, prior to the date he 
would have been eligible for a complete separation from his 
first enlistment, and returned to military control on July 1, 
1970.  More specific information reflects that the appellant 
was AWOL from August 25, 1969, to February 6, 1970, and that 
between February 7, 1970, and June 30, 1970, the appellant 
was confined by civilian authorities.  He was returned to 
military control on July 1, 1970, and confined until January 
11, 1971.  As a result of the appellant's period of AWOL he 
was sentenced by a general court martial to punishment which 
included a bad conduct discharge based on being absent 
without leave between August 1969 and July 1970.

The appellant's service medical records contain no evidence 
of complaints, treatment or diagnosis of an acquired 
psychiatric disorder.  A psychiatric evaluation performed in 
October 1970 following the appellant's general court martial 
conviction showed a diagnosis following the evaluation of a 
chronic, moderate inadequate personality manifested by an 
inability to attain social goals and difficulty with judgment 
under stress.  Mental status examination disclosed the 
appellant was alert, oriented, cooperative and had a good 
memory for both recent and past events.  Intelligence seemed 
to be in the normal range and there were no abnormal mood 
swings.  Affect was appropriate to the thought content.  
Judgment was questionable and insight was minimal.  There 
were no indications of hallucinations or delusions.

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial.  38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c)(2).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  

The evidence clearly demonstrates that the appellant was 
discharged from service with a bad conduct discharge as a 
result of a sentence of a general court-martial.  Congress 
has prescribed in 38 U.S.C.A. § 5303(a) that a discharge or 
release from service as a result of a sentence of a general 
court-martial "shall bar all rights of such persons under 
laws administered by the Secretary based upon the period of 
service from which discharged or dismissed."  38 U.S.C.A. 
§ 5303(a).  The only defense to that statutory bar to VA 
benefits is if it is established that at the time of the 
commission of the offense leading to the person's court-
martial and discharge that the person was insane.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

However, the appellant's service medical records contain no 
evidence of complaints or treatment of psychiatric 
symptomatology or evidence that the appellant was insane 
during service.  In this regard, the Board notes that the 
appellant has not in any way suggested that he was insane at 
the time of his going AWOL in August 1969, but rather that he 
had no desire to return to Vietnam after serving one tour of 
duty in country.  In addition, a service medical record dated 
just following the appellant's court martial showed that 
while he was diagnosed as having a personality disorder, no 
other psychiatric diagnosis was diagnosed and that document 
clearly did not reflect any evidence that the appellant was 
insane.  Therefore, there is absolutely no evidence that 
would suggest that the appellant was insane at the time of 
the events leading to the general court martial.

The Board acknowledges that the appellant was issued a DD 
Form 214 for service he performed between May 1967 and June 
1969 prior to his six year reenlistment that shows that his 
character of service was "honorable."  However since the 
appellant was not eligible for a complete separation from his 
first enlistment at that time, that discharge is considered a 
conditional discharge.  38 C.F.R. § 3.13(a).  In such 
circumstances, the entire period of service constitutes one 
period of service and entitlement will be determined by the 
final determination of such period of service.  38 C.F.R. 
§ 3.13(b).  But even were a conditional discharge not issued, 
the appellant would have been considered to have been 
unconditionally discharged after completing his initial 
obligation period of service and would be entitled to have 
that service considered "honorable" but for the fact the 
appellant was AWOL at that time and would not have been 
eligible for a discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.13(c).  Therefore, the DD 
Form 214 issued for the appellant's service between May 1967 
and June 1969 is not sufficient to establish entitlement to 
VA benefits.  

The Board also acknowledges the statements and testimony 
presented by the appellant concerning his meritorious service 
in Vietnam prior to his going AWOL, as well as the 
appellant's explanation as to the reason he went AWOL after 
reenlisting and being promised an assignment in Germany or 
Korea, but rather received a reassignment to Vietnam.  
However, Congress has prescribed that when a discharge is the 
result of a sentence of a general court martial that VA 
benefits are unavailable.  Neither the RO nor the Board is 
free to ignore statutes enacted by Congress.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.101(a).  Therefore, the Board must 
conclude that the character of the appellant's discharge from 
service is a bar to VA benefits.


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.



	                        
____________________________________________
ROBERT C. SCHANBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


